DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the coupled state" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 1, at line 8, it is unclear what is meant by the phrase “they can rotate”?  It is unclear what can rotate relative to one another?
As to claim 1, at line 10, it is unclear where is the bearing body located with respect to coupling counter element or coupling element?
As to claim 1, at lines 18 and 19, it is unclear what is meant by the phrase “engaged with one another in a bearing manner”?
Claim 4 recites the limitation "the coupling receptacle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the king pin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the carrier rotational axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the carden axes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the holding device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 - 38 are rejected by virtue of their dependency on claim 1.

Claim 1 is rejected on prior art insofar as understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dierker, Jr. et al. (5,152,544).
As to claim 1, Dierker, Jr. et al. (hereinafter Dierker) discloses an articulation angle sensor comprising a towing vehicle coupling (34) or as a component of a towing vehicle coupling (34) with which a trailer vehicle (14) adapted to be coupled to a towing vehicle (12) wherein the towing vehicle coupling (34) has a coupling element (34) for detachably coupling to a coupling counter element (176) wherein the coupling element (34) is .

    PNG
    media_image1.png
    583
    871
    media_image1.png
    Greyscale


Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Greenwood et al. (9,566,911) is cited for its disclosure of a vehicle trailer angle detection system and method.
Breen (5,033,798) is cited for its disclosure of a trailer brake anti-swing system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/REENA AURORA/Primary Examiner, Art Unit 2858